Proceeding pursuant to CPLR article 78 to review a determination of the Supreme Court, Queens County (Groh, J.), entered May 19, 1982, which adjudged petitioner guilty of criminal contempt committed in the immediate presence of the court and imposed a fine in the amount of $250. Petition granted, determination annulled, on the law, without costs or disbursements, and fine ordered remitted. A review of the record reveals that petitioner was not afforded an opportunity “to make a statement in his defense or in extenuation of his conduct” before being summarily adjudged in contempt as is required by the rules of this court (22 NYCRR 701.2 [c]). In addition, there was no showing that petitioner acted for any reason other than to protect the record in the best interests of his client. (See Matter ofRotwein [Goodman], 291 NY 116; Matter of Marino v Burstein, 72 AD2d 814.) Mollen, P. J., Lazer, Gibbons and Bracken, JJ. concur.